Citation Nr: 1201826	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement.

2.  Entitlement to service connection for substance abuse as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to September 1997, from February 2003 to October 2003 and from August 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to the benefits sought on appeal.  The May 2008 rating decision also denied a rating in excess of 30 percent for service-connected PTSD and a temporary total evaluation due to hospital treatment in excess of 21 days.  However, the Veteran only appealed the two service connection issues listed on the title page to the Board for appellate review.  As such, no other issues are currently before the Board.

A videoconference hearing was held on September 16, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain additional outstanding private treatment records and to obtain an additional medical opinion.

The Veteran claims that he is entitled to service connection for left shoulder impingement because it was incurred during his third period of active service in Iraq.  Specifically, he has alleged through a buddy statement and testimony at the videoconference hearing that in April 2005 he was changing a tire and something popped in his left shoulder.  He indicated that although he initially felt pain to the shoulder, he later felt left wrist and neck pain instead.  He further indicated that he was seen during service for these complaints, but no diagnosis was made.

The Veteran was discharged from his third period of active service in November 2005.  While the service treatment records during this period of active service do not document any such left shoulder injury, the Veteran has submitted a buddy statement from a fellow soldier who witnessed the Veteran hurt his shoulder changing a tire in April 2005.  (Also of record is a March 2008 statement of medical examination and duty status apparently, which is apparently during the Veteran's National Guard service.  It indicates that the Veteran was on active duty from August 2004 to November 2005 when he had an accident on January 2007 in Johnston, Iowa involving his left shoulder rotator cuff.  It also indicates that the Veteran was a civilian.  This document does not indicate that the Veteran injured his shoulder during his third period of active service and the dates of the document are internally inconsistent.)  In any event, private treatment records from Dr. B. dated in December 2006 show that the Veteran was seen for an initial visit for left shoulder complaints that had been going on for "a long time."  The December 2006 medical record indicates that the referring physician was Dr. M., D.O.  At the videoconference hearing the Veteran indicated that Dr. M. is his family physician.  A review of the claims folders shows that the only medical records from Dr. M. dated prior to December 2006 are from January, May, and June 2004, which are all prior to the occurrence of the alleged shoulder injury.  The authorization and consent to release information form (VA Form 21-4142) completed by the Veteran for his medical records from Dr. M. at N. Family Physicians is dated in July 2004, also prior to the occurrence of the alleged shoulder injury.  There are also private treatment records from 2007 and 2008 from N. Chiropractic; however, these are dated after the date of referral to Dr. B. in December 2006.  The Board finds that the outstanding records from Dr. M., presumably dated sometime between June 2004 and December 2006, are potentially relevant to the Veteran's claim because they may show the initial onset of left shoulder complaints and symptoms after the Veteran's discharge from his third period of active service.  

The Board also notes that any potential records from Dr. M. could be dated within a one year presumptive period following the Veteran's discharge from his third period of active service in November 2005.  In this regard, some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for service connection for substance abuse as secondary to PTSD, the Board notes that at the videoconference hearing, the Veteran and his spouse indicated that there are outstanding private treatment records from a private hospital emergency room (L. Hospital) surrounding the Veteran's substance abuse.  These records are not contained in the claims folders.  

Therefore, because the above listed private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) mandates that VA assist in obtaining such records. 

The Board also notes that the RO denied the Veteran's secondary service connection claim in part because it was determined that the Veteran's substance abuse predated his PTSD diagnosis and that he had had difficulty with alcohol abuse during his first period of active service.  The Board acknowledges that the Veteran contends that any alcohol issues during his first period of active service were not serious and were due to his hanging around with the wrong crowd.  

However, the Board points out that in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen.  In this case, the RO did not address whether the Veteran's substance abuse may have been aggravated by his PTSD.  Although the Veteran has undergone numerous VA mental health examinations, none of the VA examiners has addressed the question of whether Veteran's substance abuse may have been aggravated by his PTSD.  Therefore, such an opinion should be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all up-to-date VA treatment records, dating from November 2010 to the present, and associate them with the claims folders.

2.  The RO/AMC should request that the Veteran complete a VA Form 21-4142 (Authorization and Consent to Release Information) for treatment records from Dr. M. between June 2004 and December 2006, and from L. Hospital Emergency Room as described at the videoconference hearing.  All efforts to obtain these records should be fully documented.  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records, to include evidence of negative responses. 

3.  The RO/AMC should refer the Veteran's claims folder to the June 2009 VA examiner for an additional opinion as to the nature and etiology the Veteran's substance abuse.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's substance abuse is aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected PTSD.  If the examiner finds that the substance abuse is aggravated by the service-connected PTSD, the examiner should quantify the degree of aggravation if possible.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history [,]'38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the examiner cannot provide a requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

If the June 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

4.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


